               Case 6:19-bk-11740-SY                      Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                        Desc
                                                          Main Document     Page 1 of 48
Fill in this information to identify your case:


United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number or known)                                                          Chapter you are filing under:

                                                                               B Chapter 7
                                                                               □ Chapter 11
                                                                               □ Chapter 12
                                                                               □ Chapter 13                                    □ Check if this an
                                                                                                                                 amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together--called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, If a form asks, "Do you own a car," the answer
would be yes if either debtor owns a car. When information is needed about the spouses separateiy, the form uses Debtor 1 and Debtor 2 to distinguish
between them, in Joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
aii of the forms.

Be as compiete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information, if
more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


           identify Yourself

                                    About Debtor 1:                                                 Abqut Debtof 2 (Spbtfse Only In a Uoln| Ca8e)!|f ii.i < ^
1.    Your full name

      Write the name that is on     Jose                                                             Adriana
      your government-issued        First name                                                       First name
      picture identification (for
      example, your driver's        Angel
      license or passport).         Middle name                                                      Middle name

      Bring your picture
                                    Espiritu Romero                                                  Espiritu
      Identification to your
                                    Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)
      meeting with the trustee.




      All other names you have
      used in the iast 8 years                                                                       Adriana Flores
      Include your married or
      maiden names.




      Only the last 4 digits of
      your Sociai Security
      number or federai             xxx-xx-1086                                                      xxx-xx-1539
      individual Taxpayer
      Identification number
      (ITIN)




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                              page 1
              Case 6:19-bk-11740-SY                       Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                 Desc
                                                          Main Document     Page 2 of 48
Debtor 1   Jose Angel Espiritu Romero
Debtor 2 Adriana Espiritu                                                                            Case number (ifknown)




                                 About Debtor 1:                                                About Debtor 2(Spouse Only iil a Joint Case):

4.   Any business names and
     Employer identification
     Numbers(EiN) you have         1 1 have not used any business name or EINs.                   1 1 have not used any business name or EiNs.
     used in the last 8 years

     Include trade names and     Business name(s)                                             . s Business name(s)
     doing business as names

                                 EINs                                                           EINs




5.   Where you live                                                                             If Debtor 2 lives at a different address:

                                 23412 Hemlock Avenue., Apt#208
                                 Moreno Valley, OA 92557
                                 Number, Street, City, State & ZIP Code                         Number, Street, City, State & ZIP Code

                                 Riverside
                                 County                                                         County

                                 if your mailing address is different from the one               if Debtor 2's mailing address is different from yours,fill it
                                 above,fiii it in here. Note that the court will send any        in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       , mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code               Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                     Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.


                                 □      i have another reason.                                  □      I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for individuals Filing for Bankruptcy                                                  page 2
               Case 6:19-bk-11740-SY                     Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                       Desc
                                                         Main Document     Page 3 of 48
Debtor 1    Jose Angel Esplritu Romero
Debtor 2 Adrians Esplritu                                                                                 Case number (ifknown)



           Tell the Court About Your Bankruptcy Case

7.    The chapter of the      Check one.(For a brief description of each, see Notice Required by 11 U.S.C.§342(b)for Individuals Filing for Bankruptcy
      Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
      choosing to file under      _
                                 ■ Chapter?
                                 n Chapter 11
                                 n Chapter 12
                                  □ Chapter 13


8.    How you will pay the fee           I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee In installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


      Have you filed for          ■
      bankruptcy within the
      last 8 years?               □ Yes.
                                              District                                  When                             Case number

                                              District                                  When                             Case number

                                              District                                  When                             Case number




10. Are any bankruptcy            ■ No
    cases pending or being
    filed by a spouse who Is      □ Yes.
    not filing this case with
    you, or by a business
    partner, or by an
      affiliate?
                                              Debtor                                                                    Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11.   Do you rent your            □ No.        Goto line 12.
      residence?
                                  ■ Yes.       Has your landlord obtained an eviction judgment against you?

                                               I         No. Go to line 12.
                                               □         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101 A) and file It with this
                                                         bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 3
              Case 6:19-bk-11740-SY                  Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                  Desc
                                                     Main Document     Page 4 of 48
Debtor 1   Jose Angel Esplritu Romero
Debtor 2 Adriana Esplritu                                                                                Case number (if known)



           Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time     ■ No.      Go to Part 4.
    business?

                                  □ Yes.     Name and location of business

    A sole proprietorship Is a
    business you operate as                  Name of business. If any
    an Individual, and Is not a
    separate legal entity such
    as a corporation,
    partnership, or LLC.
                                             Number, Street, City, State & ZIP Code
    If you have more than one
    sole proprietorship, use a
    separate sheet and attach
    It to this petition.                     Check the appropriate box to describe your business:
                                             □       Health Care Business (as defined In 11 U.S.C. § 101(27A))
                                             □       Single Asset Real Estate (as defined In 11 U.S.C. § 101 (51B))
                                             □       Stockbroker (as defined In 11 U.S.C. § 101 (53A))
                                             □       Commodity Broker (as defined In 11 U.S.C. § 101 (6))
                                             □       None of the above

13. Are you fiiing under    If you are filing under Chapter 11, the court must know whether you are a small business debtor so that It can set appropriate
    Chapter 11 of the       deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are operations, cash-flow statement, and federal Income tax return or if any of these documents do not exist, follow the procedure
    you a smaU business     In 11 U.S.C. 1116(1 )(B).
    debtor?
                                  ■ No       '               under Chapter 11.
    For a definition of small
    business debtor, see 11
    U.S.C. §101 (51D).            □ No.      ' 3"^      under Chapter 11, but I am NOT a small business debtor according to the definition In the Bankruptcy
                                             Code.

                                  □ Yes.     I          under Chapter 11 and I am a small business debtor according to the definition In the Bankruptcy Code.


           Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

14. Do you own or have any        ■ No.
    property that poses or is
    aiieged to pose a threat      □ Yes.
    of imminent and                        What Is the hazard?
    identifiabie hazard to
    public health or safety?
    Or do you own any
    property that needs                    If immediate attention Is
    immediate attention?                   needed, why Is It needed?

    For example, do you own
    perishable goods, or
    livestock that must be fed,            Where Is the property?
    or a building that needs
    urgent repairs?
                                                                         Number, Street, City, State & Zip Code




Official Form 101                           Voluntary Petition for individuals Fiiing for Bankruptcy                                               page 4
               Case 6:19-bk-11740-SY                    Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                            Desc
                                                        Main Document     Page 5 of 48
Debtor 1     Jose Angel Esplritu Romero
Debtor 2     Adriana Esplritu                                                                                 Case number (if known)

            Explain Your Efforts to Receive a Briefing About Credit Counseling
                                    About Debtor 1: /                           :                         About Debtor 2(Spouse Only In a Joint Case):;p
15. Tell the court whether          You must check one:                                                   You must check one:
    you have received a             B   I received a briefing from an approved credit                     B   I received a briefing from an approved credit
    briefing about credit               counseling agency within the 180 days before I                        counseling agency within the 180 days before I filed
    counseling.                         filed this bankruptcy petition, and I received a                      this bankruptcy petition, and I received a certificate of
                                        certificate of completion.                                            completion.
    The law requires that you
    receive a briefing about            Attach a copy of the certificate and the payment                      Attach a copy of the certificate and the payment plan, if
    credit counseling before            plan, if any, that you developed with the agency.                     any, that you developed with the agency.
    you file for bankruptcy.
    You must truthfully check       n   I received a briefing from an approved credit                 I□      I received a briefing from an approved credit
    one of the following                counseling agency within the 180 days before I                        counseling agency within the 180 days before I filed
    choices. If you cannot do           filed this bankruptcy petition, but I do not have                     this bankruptcy petition, but I do not have a certificate
    so, you are not eligible to         a certificate of completion.                                          of completion.
    file.
                                        Within 14 days after you file this bankruptcy                         Within 14 days after you file this bankruptcy petition, you
                                        petition, you MUST file a copy of the certificate and                 MUST file a copy of the certificate and payment plan, if
    If you file anyway, the court
                                        payment plan, if any.                                                 any.
    can dismiss your case, you
    will lose whatever filing fee
    you paid, and your                  I certify that I asked for credit counseling                  I □     I certify that I asked for credit counseling services
    creditors can begin                 services from an approved agency, but was                             from an approved agency, but was unable to obtain
    collection activities again.        unable to obtain those services during the 7                          those services during the 7 days after I made my
                                        days after I made my request, and exigent                             request, and exigent circumstances merit a 30-day
                                        circumstances merit a 30-day temporary waiver                         temporary waiver of the requirement.
                                        of the requirement.
                                                                                                      1       To ask for a 30-day temporary waiver of the requirement,
                                        To ask for a 30-day temporary waiver of the                           attach a separate sheet explaining what efforts you made
                                        requirement, attach a separate sheet explaining                       to obtain the briefing, why you were unable to obtain it
                                        what efforts you made to obtain the briefing, why                     before you filed for bankruptcy, and what exigent
                                        you were unable to obtain it before you filed for                     circumstances required you to file this case.
                                        bankruptcy, and what exigent circumstances
                                        required you to file this case.                                       Your case may be dismissed if the court is dissatisfied
                                                                                                              with your reasons for not receiving a briefing before you
                                        Your case may be dismissed if the court is                            filed for bankruptcy.
                                        dissatisfied with your reasons for not receiving a
                                        briefing before you filed for bankruptcy.                             If the court is satisfied with your reasons, you must still
                                        If the court is satisfied with your reasons, you must                 receive a briefing within 30 days after you file. You must
                                        still receive a briefing within 30 days after you file.               file a certificate from the approved agency, along with a
                                        You must file a certificate from the approved                         copy of the payment plan you developed, if any. If you do
                                        agency, along with a copy of the payment plan you                     not do so, your case may be dismissed.
                                        developed, if any. If you do not do so, your case                     Any extension of the 30-day deadline is granted only for
                                        may be dismissed.                                                     cause and is limited to a maximum of 15 days.
                                        Any extension of the 30-day deadline is granted
                                        only for cause and is limited to a maximum of 15
                                        days.
                                        I am not required to receive a briefing about             | i| I □    I am not required to receive a briefing about credit
                                        credit counseling because of:                                         counseling because of;

                                        □       Incapacity.                                                   □      Incapacity.
                                                I have a mental illness or a mental deficiency i t                   I have a mental illness or a mental deficiency that
                                                that makes me incapable of realizing or                              makes me incapable of realizing or making rational
                                                making rational decisions about finances.                            decisions about finances.

                                        □       Disability.                                                   □      Disability.
                                                My physical disability causes me to be                               My physical disability causes me to be unable to
                                                unable to participate in a briefing in person,                       participate in a briefing in person, by phone, or
                                                by phone, or through the internet, even after I                      through the internet, even after I reasonably tried to
                                                reasonably tried to do so.                                           do so.


                                        □       Active duty.                                                  □      Active duty.
                                                                                                  iiP                I am currently on active military duty in a military
                                                I am currently on active military duty in a
                                                military combat zone.                                                combat zone.

                                        If you believe you are not required to receive a                      If you believe you are not required to receive a briefing
                                        briefing about credit counseling, you must file a                     about credit counseling, you must file a motion for waiver
                                        motion for waiver credit counseling with the court.       |ii||       of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                          page 5
               Case 6:19-bk-11740-SY                   Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                            Desc
                                                       Main Document     Page 6 of 48
Debtor 1     Jose Angel Esplritu Romero
Debtor 2     Adrlana Espiritu                                                                             Case number (if known)


           Answer These Questions for Reporting Purposes

16. What kind of debts do         16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an
      you have?                             individuai primarily for a personal, family, or household purpose."
                                              □ No. Go to line 16b.

                                              B Yes. Go to line 17.
                                  16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                              □ No. Go to line 16c.

                                              □ Yes. Go to line 17.
                                  16c.        State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under          □ No.       I am not filing under Chapter 7. Goto line 18.
      Chapter 7?

      Do you estimate that         I Yes.
                                              I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
      after any exempt                        are paid that funds will be available to distribute to unsecured creditors?
      property is excluded and
      administrative expenses                 ■ No
      are paid that funds will
      be available for                        □ Yes
      distribution to unsecured
      creditors?


18. How many Creditors do         ■ 1-49                                          □ 1,000-5,000                               □ 25,001-50,000
    you estimate that you                                                         □ 5001-10,000                               □ 50,001-100,000
                                  □ 50-99
      owe?
                                  □ 100-199                                       □ 10,001-25,000                             □ More thani 00,000
                                  □ 200-999


19.   How much do you             ■   $0 - $50,000                                □   $1,000,001 -$10 million                  □ $500,000,001 - $1 billion
      estimate your assets to                                                     □   $10,000,001 -$50 million                 □ $1,000,000,001 -$10 billion
      be worth?
                                  □   $50,001 -$100,000
                                  □   $100,001 -$500,000                          □   $50,000,001 -$100 million                □ $10,000,000,001 - $50 billion
                                  □   $500,001 - $1 million                       □   $100,000,001 - $500 million              □ More than $50 billion


20.   How much do you             ■ $0 - $50,000                                  □   $1,000,001 -$10 million                  □ $500,000,001 - $1 billion
      estimate your liabilities                                                   □   $10,000,001 -$50 million                 □ $1,000,000,001 -$10 billion
      to be?
                                  □ $50,001 -$100,000
                                  □ $100,001 -$500,000                            □   $50,000,001 - $100 million               □ $10,000,000,001 -$50 billion
                                  □ $500,001 - $1 million                         □   $100,000,001 - $500 million              □ More than $50 billion


           Sign Below

For you                           I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                  If I have chosen to file under Chapter 7, 1 am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                  United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                  document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                  I understand   making a false statement, concealing property, or obtaining money or property by taud in connection with a
                                  bankruptcy casease ^rj;;fesuit in fines up to $250,000, or imprisonment for yp.tp 251 years, or botl/lfe U.S.C. §§ 152, 1341, 15
                                                                                                                                                                ' 19,
                                  and 3571.
                                  Isl Jose An           spiritu Romero                              Isl Adriar
                                  Jose Angel                  Romero                                Adriana Espiritu
                                  Signature of Debtor 1                                             Signature of Debtor 2

                                  Executed on      February 20, 2019                                Executed on      February 20, 2019
                                                   MM / DD/YYYY                                                      MM / DD/YYYY




 Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
              Case 6:19-bk-11740-SY                      Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                   Desc
                                                         Main Document     Page 7 of 48
Debtor 1 Jose Angel Espiritu Romero
Debtor 2 Adrlana Espiritu                                                                                Case number (ifknown)




For your attorney, If you are   I, the attorney for the debtor(s) named in this petition, declare that i have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7,11,12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s)the notice required by 11 U.S.C.§ 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                Isl Daniel King                                                   Date         February 20, 2019
                                Signature of Attorney for Debtor                                               MM/DD/YYYY


                                Daniel King 207911
                                Printed name

                                The Attorney Group
                                Firm name

                                3435 Wilshire Blvd. Ste 1111
                                Los Angeles. CA 90010
                                Number, Street, City, State & ZIP Code

                                Contact phone (213)388-3887                                  Email address       daniel.king@theattomeygroup.com

                                207911 CA
                                Bar number & State




 Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 7
        Case 6:19-bk-11740-SY                      Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                                 Desc
                                                   Main Document     Page 8 of 48

                                                STATEMENT OF RELATED CASES
                                          INFORMATION REQUIRED BY LBR 1015-2
           UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
1. A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
   against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
   copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
   corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
   and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
   assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
    included in Schedule A that was filed with any such prior proceeding(s).)
None

2. (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
   Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
   debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
   debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
   complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
   and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list
   any real property included in Schedule A that was filed with any such prior proceeding(s).)
None

3. (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
   previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
   of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
   of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
   or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
   such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
   still pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A
    that was filed with any such prior proceeding(s).)
 None

4. (If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
    been filed by or against the debtor within the last 180 days:(Set forth the complete number and title of each such prior
    proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
    pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A
    that was filed with any such prior proceeding(s).)
 None

I declare, under penalty of perjury, that the foregoing is true and correct.
Executed at Riverside, CA                                         , California.                     Isl Joseujrf^Espiritu Romero
                                                                                                    Jose Angel Espiritu Romero
Date:           February 20,2019                                                                    Signaturefof Debtor
                                                                                                                                     Q
                                                                                                    Adrians Espiritu
                                                                                                     Signature of Joint Debtor




                 This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Centrai District of Caiifornia.
December 2012                                                            Page 1              F 1015-2.1.STMT.RELATED.CASES
              Case 6:19-bk-11740-SY                           Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                             Desc
                                                              Main Document     Page 9 of 48

 Debtor 1                Jose Angel Espiritu Romero
                          First Name                        Middle Name           Last Name

 Debtor 2                 Adriana Espiritu
(Spouse if, filing)       First Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                     □ Check if this is an
                                                                                                                                   amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

               Summarize Your Assets


                                                                                                                                  Your assets
                                                                                                                                  Value of what you own

 1.    Schedule A/B: Property (Official Form 106A/B)
       la. Copy line 55, Total real estate, from Schedule A/B.,

       lb. Copy line 62, Total personal property, from Schedule A/B..

       1c. Copy line 63, Total of all property on Schedule A/B

              Summarize Your Liabilities


                                                                                                                                  Your liabilities
                                                                                                                                  Amount you owe

 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060)
       2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...       $
 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
       3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.                             $
       3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F..


                                                                                                       Your total liabilities $                42,308.27


               ' iiiiiiiiiiirize Your income and Expenses

 4.    Schedule I: Your Income (Official Form 1061)
       Copy your combined monthly income from line 12 of Schedule I..

 5.    Schedule J: Your Expenses (Official Form 106J)
       Copy your monthly expenses from line 22c of Schedule J

              Answer These Questions for Administrative and Statistical Records

 6.    Are you filing for bankruptcy under Chapters 7,11, or 13?
       □ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.


 7.    What kind of debt do you have?

       I      Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or
              household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

       □      Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
              the court with your other schedules.
 Official Form 106Sum                  Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
             Case 6:19-bk-11740-SY                           Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                     Desc
  Debtor 1      Jose Angel Espiritu Romero                   Main Document    Page 10 of 48
                Adrlana Espiritu                                                          Case number (if known)

  8.    From the Statement of Your Current Monthly income: Copy your total current monthly income from Official Form
        122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                               3,338.92


  9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                      Total claim
        From Part 4 on Sc/iec/tz/e             copy the following:

        9a. Domestic support obligations(Copy line 6a.)                                               $                 0.00

        9b. Taxes and certain other debts you owe the government.(Copy line 6b.)                      $                 0.00

        9c. Claims for death or personal injury while you were intoxicated.(Copy line 6c.)            $                 0.00

        9d. Student loans.(Copy line 6f.)                                                             $             14,383.00

        9e. Obligations arising out of a separation agreement or divorce that you did not report as
             priority claims.(Copy line 6g.)                                                          $                 0.00

        9f. Debts to pension or profit-sharing plans, and other similar debts.(Copy line 6h.)         +$                0.00



       9g. Total. Add lines 9a through 9f.                                                                      14,383.00




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information             page 2 of 2
Software Copyright(c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                Case 6:19-bk-11740-SY                         Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                        Desc
                                                              Main Document    Page 11 of 48
Fill in this information to identify your case and this filing:

Debtor 1                  Jose Angel Espiritu Romero
                          First Name                       Middle Name                      Last Name


Debtor 2                  Adriana Espiritu
(Spouse, if filing)       First Name                       Middle Name                      Last Name

United States Bankruptcy Court for the: CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                                             □     Checkifthlslsan
Case number
                                                                                                                                                   amended filing




Official Form 106A/B
                                                                                                                                                              12/15
Schedule A/B: Property
                      BrasTa ete aTd ac=
                tf mom s^ceTs nw           attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known),
Answer every question.

             Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an interest in
1 Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
    ■ No. Go to Part 2.
    □ Yes. Where is the property?

             Describe Your Vehicles


DO you own, lease, or have legal or equitable Interest In any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report It on Schedule G: Executory Contracts and Unexpired Leases.
 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
    □ No

     ■ Yes

                                                                                                                     Do not deduct secured claims or exemptions. Put
    3.1     Make:      GMC                                      Who has an interest in the property? Check one       the amount of any secured claims on Schedule D:
                                                                □ Debtor 1 only                                      Creditors Who Have Claims Secured by Property,
            Model:     Yukon XL 1500
            Year:      2005                                     □ Debtor 2 only                                      Current value of the        Current value of the
                                                                                                                     entire property?            portion you own?
            Approximate mileage:              195,000           H Debtor 1 and Debtor 2 only
            Other information:                                  □ At least one of the debtors and another
            FMV per KBB                                                                                                        $4,849.00                    $4,849.00
                                                                H Check if this is community property
                                                                       (see instructions)


                                                                                                                     Do not deduct secured claims or exempt'ons.; Put
    3.2     Make:       Honda                                   Who has an interest in the property? Check one       the amount of any secured claims on Schedule D:
                                                                □ Debtor 1 only                                       Creditors Who Have Claims Secured by Property.
            Model:      Civic EX Sedan
            Year:       2009                                    □ Debtor 2 only                                       Current value of the       Current value of the
                                                                                                                      entire property?           portion you own?
            Approximate mileage:               167,000           I Debtor 1 and Debtor 2 only
             Other Information:                                  □ At least one of the debtors and another
            FMV per KBB                                                                                                        $4,821.00                    $4,821.00
                                                                 ■ Check if this Is community property
                                                                       (see instmctions)




  4 Watercraft aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
      Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessones
      ■ No
      □ Yes


                                                                                                                                                                    page 1
                                                                                Schedule A/B: Property
  Official Form 106A/B
                                                                                                                                                         Best Case Bankruptcy
  Software Copyright (c) 1996-2018 Best Case. LLC - www.bestcase.com
              Case 6:19-bk-11740-SY                          Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                    Desc
                                                             Main Document    Page 12 of 48
Debtor 1       Jose Angel Espiritu Romero
Debtor 2       Adriana Espiritu                                                        Case number

5 Add the dollar value of the portion you own for all of your entries from Part 2, inciuding any entries for                                     $9,670.00
  .pages you have attached for Part 2. Write that number here                                                                 =>

BBBBl Describe Your Personal and Household Items
Do you own or have any legai or equitable interest in any of the foiiowing items?                                                      portiM you"o^^
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.
6. Household goods and furnishings
      Examples: Major appliances, furniture, iinens, china, kitchenware
      Q No
       I Yes. Describe..
                                                                                                                                                        $505.00
                                   Household Goods and Furniture



^ &ampte?relevisions   and radios; audio, video, stereo, and digitai equipment; computers, printers, scanners; music coilections; eiectronic devices
           including ceii phones, cameras, media players, games
      ■ No
      □ Yes. Describe


      SS A^Ss^and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or basebaii card coiiections;
                  Other collections, memorabilia, collectibies
      ■ No
      □ Yes. Describe


      ^amp/es*S%rts^^                                   and other hobby equipment; bicycies, pooi tabies, golf clubs, skis; canoes and kayaks; carpentry toois;
                  musical instruments
      ■ No
      □ Yes. Describe

 10. Firearms                                                          ^ ^           *
        Examples: Pistois, rifles, shotguns, ammunition, and reiated equipment
      ■ No
      □ Yes. Describe

 11    Clothes
        Examples: Everyday ciothes, furs, ieather coats, designer wear, shoes, accessories
       □ No
        I Yes. Describe
                                   r^___                                                                                  1                              $600.00
                                     Clothing                                                                             I                                          •


 12. Jewelry
        Samples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
       ■ No
       □ Yes. Describe..

  13. Non-ferm animals
         Examples: Dogs, cats, birds, horses
       ■ No
       □ Yes. Describe

  14. Any other personal and household items you did not already list, including any health aids you did not list
       ■ No
       □ Yes. Give specific information



  Official Form 106Am                                                 Schedule A/B: Property                                                       Best Case Bankruptcy
  Software Copyright (c) 1996-2018 Best Case. LLC-www.bestcase.com
             Case 6:19-bk-11740-SY                           Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                  Desc
                                                             Main Document    Page 13 of 48
Debtor 1      Jose Angel Espiritu Romero
Debtor 2       Adrlana Espiritu                                                                              Case number (ifknown)

15. Add the dollar value of all of your entries from Part 3, Including any entries for pages you have attached                                   $1,105.00
     for Part 3. Write that number here



         Describe Your Financial Assets
Do you own or have any legal or equitable interest In any of the following?                                                             Current value of the
                                                                                                                                        portion you own?
                                                                                                                                        Do not deduct Secured
                                                                                                                                        claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
   ■ No
   □ Yes

17. Deposits of money                                                                                              .    .       .           ^ xu     •
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                   institutions. If you have multiple accounts with the same institution, list each.
   □ No
   ■^                                                                      Institution name:
       Yes



                                     17.1. Checking                        Bank of America Checking Account #2609                                         $0-00

                                     17.2. Savings                         Bank of America Savings Account #2641                                          $0-00

18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
   ■ No
   □ Yes                                     Institution or issuer name:

19. Non-publicly traded stock and Interests in Incorporated and unincorporated businesses, Including an Interest In an LLC, partnership, and
     joint venture
   ■ No
   □ Yes. Give specific information about them
                                         Name of entity:                                                      %    ownership:

20. Govemment and corporate bonds and other negotiable and non-negotiable Instruments
     Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
     Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
   ■ No
   □ Yes. Give specific information about them
                                         Issuer name:


21. Retirement or pension accounts                                                                                          ^       .
     Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
   □ No
    ■ Yes. List each account separately.
                              Type of account:                             Institution name:

                                      401 (k)                              Promised 401K                                                            $11,119,46

22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
      £xamp/es; Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    □ No
    ■ Yes                                                                  Institution name or individual:

                                      Rental deposit                       Rent Deposit with La Pacifica                                                 $600.00

Official Form 106A/B                                                 Schedule A/B: Property                                                                paQ© 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Bankruptcy
            Case 6:19-bk-11740-SY                            Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                Desc
                                                             Main Document    Page 14 of 48
 Debtor 1       Jose Angel Espiritu Romero
 Debtor 2       Adrlana Espiritu                                                                          Case number f/f/cnown;

23. Annuities(A contract for a periodic payment of money to you, either for life or for a number of years)
   ■ No
   □ Yes                Issuer name and description.

24. Interests In an education IRA, In an account In a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1). 529A(b), and 529(b)(1).
    ■ No
    □ Yes                       Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521 (c):

25. Trusts, equitable or future Interests In property (other than anything listed In line 1), and rights or powers exerclsable for your benefit
    ■ No
    □ Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other Intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    ■ No
    □ Yes. Give specific information about them...

27. Licenses, franchises, and other general Intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    ■ No
    □ Yes. Give specific information about them...

 Money or property owed to you?                                                                                                        Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions,

28. Tax refunds owed to you
   □ No
    ■ Yes. Give specific information about them, including whether you already filed the returns and the tax years



                                                         Anticipated 2018 Tax Refund                            Federal                               $1,000.00


29. Family support
      Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    ■ No
    □ Yes. Give specific information..


30. Other amounts someone owes you
      Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation. Social Security
                    benefits; unpaid loans you made to someone else
    ■ No
    □ Yes. Give specific information..

31. Interests In Insurance policies
     Examples: Health, disability, or life insurance; health savings account (MSA); credit, homeowner's, or renter's insurance
    ■ No
    □ Yes. Name the insurance company of each policy and list Its value.
                                         Company name:                                           Beneficiary:                           Surrender or refund
                                                                                                                                        value:


32. Any Interest In property that Is due you from someone who has died
      If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
      someone has died.
    ■ No
    □ Yes. Give specific Information..


Official Form 106A/B                                                 Schedule A/B: Property                                                                 page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 6:19-bk-11740-SY                             Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                Desc
                                                              Main Document    Page 15 of 48
Debtor 1        Jose Angel Espiritu Romero
Debtor 2        Adriana Espiritu                                                                             Case number (if known)

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples:Accidents, employment disputes, insurance claims, or rights to sue
   ■ No
   n Yes. Describe each claim

34. Other contingent and unliquidated claims of every nature, Including counterclaims of the debtor and rights to set off claims
   ■ No
   □ Yes. Describe each claim

35. Any financial assets you did not already list
    ■ No
   □ Yes. Give specific information..

 36. Add the dollar value of ail of your entries from Part 4, Including any entries for pages you have attached                              $12,719.46
       for Part 4. Write that number here


          Describe Any Business-Related Property You Own or Have an Interest In. List any real estate In Part 1.

37. Do you own or have any legal or equitable Interest in any business-related property?
   H No. Go to Part 6.
  □ yos. Go to line 38.



          Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it In Part 1.

46. Do you own or have any legal or equitable Interest In any farm- or commercial fishing-related property?
       ■ No. Go to Part 7.
       □ Yes. Go to line 47.


                Describe All Property You Own or Have an Interest In That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
    ■ No
    □ Yes. Give specific information

 54. Add the dollar value of all of your entries from Part 7. Write that number here                                                                $0.00


              I List the Totals of Each Part of this Form

 55.   Part 1: Total real estate, line 2                                                                                                                $0.00
 56.   Part 2: Total vehicles, line 5                                                          $9,670.00
 57. Part 3: Total personal and household Items, line 15                                       $1,105.00
 58.   Part 4: Total financial assets, line 36                                                $12,719.46
 59. Part 5: Total business-related property, line 45                                                $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                       $0.00
 61. Part 7: Total other property not listed, line 54                                                $0.00

 62. Total personal property. Add lines 56 through 61...                                      $23,494.46     Copy personal property total        $23,494.46


 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                            $23,494.46




Official Form 106A/B                                                        Schedule A/B: Property                                                       page 5
Software Copyright (c) 1996-2018 Best Case. LLC-www.bestcase.com                                                                              Best Case Bankruptcy
             Case 6:19-bk-11740-SY                         Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                       Desc
                                                           Main Document    Page 16 of 48
Fill In this information to identify your case:

Debtor 1                Jose Angel Espiritu Romero
                        First Name                        Middle Name                   Last Name

Debtor 2                Adriana Espiritu
(Spouse If, filing)     First Name                        Middle Name                   Last Name


1 United States Bankruptcy Court for the: CENTRAL DISTRICT OF CALIFORNIA                                                      |
Case number
(if known)                                                                                                                            □ Check if this is an
                                                                                                                                        amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    ^
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—«uch as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.
IBiM identify the Property You Claim as Exempt
 1. Which set of exemptions are you claiming? Check one only, even If your spouse Is filing with you,

      ■ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      □ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on          Current value of the   Amount of the exemption you claim         ^ Specific laws that allow exemption




      2005 GMC Yukon XL 1500 195,000                                    $4,849.00                               $4,849.00      C.C.P.§ 703.140(b)(2)
      miles
      FMV per KBB                                                                   n      100% of fair market value, up to
      Line from Schedule A/B: 3.1                                                          any applicable statutory limit

      Household Goods and Furniture                                      $505.00    ■                             $505.00      C.C.P. § 703.140(b)(3)
      Line from Schedule A/B: 6.1
                                                                                    □      100% of fair market vaiue, up to
                                                                                           any applicable statutory limit

      Clothing                                                           $600.00    ■                             $600.00      C.C.P. § 703.140(b)(3)
      Line from Schedule A/B: 11.1
                                                                                    □      100% of fair market vaiue, up to
                                                                                           any applicable statutory limit

      Checking: Bank of America Checking                                    $0.00   ■                                $0.00     C.C.P. § 703.140(b)(5)
      Account #2609
      Line from Schedule A/B: 17.1                                                  □      100% of fair market vaiue, up to
                                                                                           any applicable statutory limit

      401 (k): Promised 401K                                       $11,119.46                                 $11,119.46       C.C.P. § 703.140(b)(10)(E)
                                                                                    ■
      Line from Schedule A/B: 21.1
                                                                                    □      100% of ^ir market value, up to
                                                                                           any applicable statutory limit




Official Form 1060                                    Schedule 0: The Property You Claim as Exempt                                                         page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 6:19-bk-11740-SY                           Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                               Desc
                                                           Main Document    Page 17 of 48
Debtor 1 Jose Angel Esplritu Romero
Debtor 2 Adriana Esplritu                                                                        Case number (if known)

                riptlo#offfielpropei^^aridllWe oh         V Cuirent^afue oflh                exemplbn ypu clarm/'^ ffr Speclflolaws that allow exemption <
                1^3tl,rists:thlsproW                " ■^partionybuown'';3™^.J^,;' '                 '"'V ~                                 ^
            t              if   ^                      ^ ?' 'ScheduleA/B
                                                             Schedule A/B ^ ^               ''                                    ^            ^     ^v«-rl>
     Rental deposit: Rent Deposit with La                            $600.00                                 $600.00      C.C.P.§ 703.140(b)(5)
     Pacifica
     Line from Schedule A/B: 22.1                                               n   100% of fair market value, up to
                                                                                    any applicable statutory limit

     Federal: Anticipated 2018 Tax Refund                          $1,000.00    ■                        $1,000.00        C.C.P.§ 703.140(b)(5)
     Line from Schedule A/B: 28.1
                                                                                □   100% of fair market value, up to
                                                                                    any applicable statutory limit

     Household Furniture and Electronics                                        ■                              $0.00      C.C.P. § 703.140(b)(3)
                                                                     $505.00
     Line from Schedule A/B:                                —
                                                                                □   100% of fair market value, up to
                                                                                    any applicable statutory limit


3. Are you claiming a homestead exemption of more than $160,375?
   (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
     ■     No

     □     Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           □       No
           □      Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                   page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                               Best Case Bankruptcy
             Case 6:19-bk-11740-SY                          Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                              Desc
                                                            Main Document    Page 18 of 48
Fiii in this information to identify your case;

Debtor 1                  Jose Angel Espiritu Romero
                          First Name                       Middle Name                      Last Name

Debtor 2                  Adrlana Espiritu
(Spouse if, filing)       First Name                       Middle Name                      Last Name


1 United States Bankruptcy Court for the: CENTRAL DISTRICT OF CALIFORNIA                                                          |
Case number
(if known)                                                                                                                                   □ Check If this is an
                                                                                                                                               amended filing


Official Form 106D
Schedule P; Creditors Who Have Claims Secured by Property                                                                                                           12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct Information. If more space
Is needed, copy the Additional Page, fill It out, number the entries, and attach It to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
      □ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      H Yes. Fill in all of the information below.
              I List All Secured Claims
                                                                                                           Column A               Column B                Column C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2, As   Amount of claim        Value of collateral     Unsecured
much as possible, list the claims in alphabetical order according to the creditor's name.                  Do not deduct the      that supports this      portion
                                                                                                           value of collateral.   claim                   If any
2.1     Wells Fargo Dealer Svc                    Describe the property that secures the claim:                  $5,477.27                $4,821.00             $656.27
        Creditor's Name
                                                  2009 Honda Civic EX Sedan 167,000
                                                  miles
                                                  FMV per KBB
                                                  As of the date you file, the claim Is: Check all that
         Po Box 1697                              apply.
        Winterville, NC 28590                     D Contingent
        Number, Street, City, State & Zip Code    D Unliquidated
                                                  n Disputed
Who owes the debt? Check one.                     Nature of lien. Check ail that apply.

 H Debtor 1 only                                  □ An agreement you made (such as mortgage or secured
                                                       car loan)
 D Debtor 2 only
 □ Debtor 1 and Debtor 2 only                     D Statutory lien (such as tax lien, mechanic's lien)
 n At least one of the debtors and another        □ Judgment lien from a lawsuit
 n Check If this claim relates to a               n Other (including a right to offset)
      community debt

                                Opened
                                10/16 Last
                                Active
 Date debt was Incurred         11 /26/18                  Last 4 digits of account number        8470


   Add the dollar value of your entries In Column A on this page. Write that number here:                                  $5,477.27
   If this Is the last page of your form, add the dollar value totals from all pages.                                      $5,477.27
   Write that number here:


 JSBm List Others to Be Notified for a Debt That You Already Listed
 Use this page only If you have others to be notified about your bankruptcy for a debt that you already listed In Part 1. For example. If a collection agency Is
 tiying to collect from you for a debt you owe to someone else, list the creditor In Part 1, and then list the collection agency here. Similarly, If you have more
 than one creditor for any of the debts that you listed In Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts In Part 1, do not fi ll out or submit this page.




Official Form 106D                               Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                         Best Case Bankruptcy
              Case 6:19-bk-11740-SY                         Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                                      Desc
                                                            Main Document    Page 19 of 48
Fiii in this information to identify your case:                                                                                          |
Debtor 1                  Jose Angei Espiritu Romero
                          First Name                       Middle Name                       Last Name

Debtor 2                  Adrians Espiritu
(Spouse If, filing)       First Name                       Middle Name                       Last Name


1 United States Bankruptcy Court for the: CENTRAL DISTRICT OF CALIFORNIA                                                                |
Case number
(if known)                                                                                                                                          □ Check if this is an
                                                                                                                                                      amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                 12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexplred leases that could result In a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexplred Leases (Official Form 106G). Do not Include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space Is needed, copy the Part you need, fill It out, number the entries In the boxes on the
left. Attach the Continuation Page to this page. If you have no Information to report In a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
                I List All of Your PRIORITY Unsecured Claims
 1.   Do any creditors have priority unsecured claims against you?
      ■ No. Go to Part 2.
      □ Yes.
                I List All of Your NONPRIORITY Unsecured Claims
 3. Do any creditors have nonpriority unsecured claims against you?
      □ No. You have nothing to report in this part. Submit this form to the court with your other scheduies.

         I Yes.

      List ail of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority ;
      unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part.1. If more
      than one creditor holds a particular claim, list the other creditors in Part S.lf you have more than three nonpriority unsecured claims fill out the Continuation Page of
      Part 2.
                                                                                                                                                             Total claim

[4.1 I Capital One Bank Usa N                                        Last 4 digits of account number         3873                                                        $3,914.00
             N onpriority Creditor's Name
                                                                                                             Opened 04/15 Last Active
             Po Box 30281                                            When was the debt Incurred?             3/17/18
             Salt Lake City, UT 84130
             Number Street City State Zip Code                       As of the date you file, the claim Is: Check all that apply
             Who Incurred the debt? Check one.

             H Debtor 1 only                                         □ Contingent
             n Debtor 2 only                                         □ Unliquidated
             n Debtor 1 and Debtor 2 only                            n Disputed
             n At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

             n Check If this claim Is for a community                D student loans
             debt                                                    D Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                         report as priority claims

             ■ No                                                    D Debts to pension or profit-sharing plans, and other similar debts
             □ Yes                                                       I other. Specify Credit Card




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                   44011                                                           Best Case Bankruptcy
           Case 6:19-bk-11740-SY                            Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                            Desc
                                                            Main Document    Page 20 of 48
Debtor 1 Jose Angel Esplritu Romero
Debtor 2 Adrlana Esplritu                                                                                Case number (if know)


EEI       Cmre.877-572-7555
          Nonpriority Creditor's Name
                                                                    Last 4 digits of account number       1298                                                $581.00

          3075 E Imperial Hwy                                       When was the debt incurred?           Opened 02/18
          Brea, CA 92821
          Number Street City State Zip Code                         As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                           □ Contingent
          H Debtor 2 only                                           D Unliquidated
          D Debtor 1 and Debtor 2 only                              □ Disputed
          □ At least one of the debtors and another                 Type of NONPRiORiTY unsecured ciaim:

          □ Check if this ciaim is for a community                  D student loans
          debt                                                      n Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                           report as pnoiity claims

          ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
                                                                                         Collection Attorney Riverside University
          □ Yes                                                     ■ other. Specify Health Sy

14.3 I Comenltybank/victoria                                        Last 4 digits of account number       9910                                               $1,423.00
          Nonpriority Creditor's Name
                                                                                                          Opened 03/15 Last Active
          Po Box 182789                                             When was the debt incurred?           7/16/17
          Columbus, OH 43218
          Number Street City State Zip Code                         As of the date you fiie, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                           □ Contingent
          H Debtor 2 only                                           D Unliquidated
          □ Debtor 1 and Debtor 2 only                              □ Disputed
          n At least one of the debtors and another                 Type of NONPRiORiTY unsecured ciaim:

          n Check if this ciaim is for a community                  D student loans
          debt                                                      n Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                           report as priority claims

          ■ no                                                      n Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                     ■ Other. Specify Charge Account

4.4       Curacao                                                   Last 4 digits of account number       5900                                                $856.00
          Nonpriority Creditor's Name
                                                                                                          Opened 02/14 Last Active
          1605 W Olympic Bv                                         When was the debt incurred?           8/01/18
          Los Angeles, CA 90015
          Number Street City State Zip Code                         As of the date you fiie, the claim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                           □ Contingent
          n Debtor 2 only                                           n Unliquidated
          n Debtor 1 and Debtor 2 only                              n Disputed
          □ At least one of the debtors and another                 Type of NONPRiORiTY unsecured ciaim:

          n Check if this ciaim is for a community                  D student loans
          debt                                                      □ Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                           report as priority claims

           ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                     ■ Other. Specify installment Sales Contract




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 2 of 8
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                       Best Case Bankruptcy
           Case 6:19-bk-11740-SY                           Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                            Desc
                                                           Main Document    Page 21 of 48
Debtor 1 Jose Angel Esplritu Romero
Debtor 2 Adriana Esplritu                                                                               Case number (if know)

                                                                                                                                                             $715.00
\K\       Curacao
          Nonpriority Creditor's Name
                                                                   Last 4 digits of account number       5999

                                                                                                         Opened 02/14 Last Active
          1605 W Olympic Bv                                        When was the debt incurred?           3/03/18
          Los Angeles, CA 90015
          Number Street City State Zip Code                        As of the date you fiie, the claim is: Check ail that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                          D Contingent
          n Debtor 2 only                                          D Unliquidated
          n Debtor 1 and Debtor 2 only                             D Disputed
          D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          n Check if this ciaim is for a community                 □ Student loans
          debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                          report as priority claims

          ■ No                                                     n Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    ■ other. Specify Charge Account

4.6       Dept Of Ed/navient                                       Last 4 digits of account number       0328                                               $8,370.00
          N onpriority Creditor's Name
                                                                                                         Opened 12/09 Last Active
          Po Box 9635                                              When was the debt incurred?           6/25/15
          Wilkes Barre, PA 18773
          Number Street City State Zip Code                        As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                          D Contingent
          H Debtor 2 only                                          n Unliquidated
          D Debtor 1 and Debtor 2 only                             n Disputed
                                                                   Type of NONPRiORITY unsecured ciaim:
          n At least one of the debtors and another
          n Check if this ciaim is for a community                 H student loans
          debt                                                     □ Obligations arising out of a separation agreement or divorce that you did not
          Is the ciaim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    D Other. Specify
                                                                                         Educational

ED        Dept Of Ed/navlent
          N onpriority Creditor's Name
                                                                   Last 4 digits of account number       0328                                               $4,067.00

                                                                                                         Opened 12/09 Last Active
          Po Box 9635                                              When was the debt incurred?           6/25/15
          Wilkes Barre, PA 18773
          Number Street City State Zip Code                        As of the date you fiie, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                          D Contingent
          H Debtor 2 only                                          D Unliquidated
          □ Debtor 1 and Debtor 2 only                             D Disputed
                                                                   Type of NONPRIORITY unsecured ciaim:
          □ At least one of the debtors and another
          n Check if this ciaim is for a community                 H student loans
          debt                                                     □ Obligations arising out of a separation agreement or divorce that you did not
          Is the ciaim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    n Other. Specify
                                                                                         Educational




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 3 of 8
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                       Best Case Bankruptcy
           Case 6:19-bk-11740-SY                           Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                            Desc
                                                           Main Document    Page 22 of 48
Debtor 1 Jose Angel Espiritu Romero
Debtor 2 Adriana Espiritu                                                                               Case number (if know)

4.8       Dept Of Ed/navient                                       Last 4 digits of account number       0328                                             $1,946.00
          Nonpriority Creditor's Name
                                                                                                         Opened 01/10 Last Active
          Po Box 9635                                              When was the debt incurred?           6/25/15
          Wilkes Barre, PA 18773
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                          D Contingent
          B Debtor 2 only                                          □ Unliquidated
          D Debtor 1 and Debtor 2 only                             n Disputed
                                                                   Type of NONPRIORITY unsecured claim:
          □ At least one of the debtors and another
          n Check if this claim is for a community                 I Student loans
          debt                                                     □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     n Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    □ Other. Specify
                                                                                        Educational

4.9       Enhanced Recovery Co L                                   Last 4 digits of account number       5211                                               $1,459.00
          Nonpriority Creditor's Name
          8014 Bay berry Rd                                        When was the debt incurred?           Opened 08/18
          Jacksonville. FL 32256
          Number Street City State Zip Code                        As of the date you fiie, the claim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                          D Contingent
          B Debtor 2 only                                          n Unliquidated
          D Debtor 1 and Debtor 2 only                             D Disputed
          □ At least one of the debtors and another                Type of NONPRIORITY unsecured ciaim:

          □ Check if this ciaim is for a community                 n student loans
          debt                                                     □ Obligations arising out of a separation agreement or divorce that you did not
          Is the ciaim subject to offset?                          report as priority claims

          ■ No                                                     n Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    ■ Other. Specify Collection Attorney Sprint

4.1
0         Jh Portfolio Debt EquI                                   Last 4 digits of account number       2013                                                $943.00
          Nonpriority Creditor's Name
          5757 Phantom Drive                                       When was the debt incurred?           Opened 01/17
          Hazelwood. MO 63042
          Number Street City State Zip Code                        As of the date you fiie, the claim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                          D Contingent
          B Debtor 2 only                                          n Unliquidated
          □ Debtor 1 and Debtor 2 only                             n Disputed
          □ At least one of the debtors and another                Type of NONPRIORITY unsecured ciaim:

          n Check if this ciaim is for a community                 D student loans
          debt                                                     □ Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                          report as priority claims

          ■ No                                                     n Debts to pension or profit-sharing plans, and other similar debts
                                                                                         Factoring Company Account Comenlty
          □ Yes                                                    ■ other. Specify Bank




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 4 of 8
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                       Best Case Bankruptcy
           Case 6:19-bk-11740-SY                           Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                            Desc
                                                           Main Document    Page 23 of 48
Debtor 1 Jose Angel Esplritu Romero
Debtor 2 Adriana Esplritu                                                                               Case number (if know)

4.1
1         Kohls/capone                                             Last 4 digits of account number       5174                                             $2,956.00
          Nonpriority Creditor's Name
                                                                                                         Opened 12/14 Last Active
          N56 W17000 Ridgewood Dr                                  When was the debt incurred?           5/06/18
          Menomonee Falls, Wl 53051
          Number Street City State Zip Code                        As of the date you file, the claim is: Check ail that apply
          Who incurred the debt? Check one.

          HI Debtor 1 only                                         □ Contingent
          D Debtor 2 oniy                                          n Unliquidated
          D Debtor 1 and Debtor 2 oniy                             □ Disputed
          n At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          n Check if this claim is for a community                 D student loans
          debt                                                     □ Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    ■ Other. Specify Charge Account

4.1
          Kohls/capone                                             Last 4 digits of account number       1961                                                $607.00
2
          Nonpriority Creditor's Name
                                                                                                         Opened 12/14 Last Active
          N56 W17000 Ridgewood Dr                                  When was the debt incurred?           6/17/16
          Menomonee Falls, Wl 53051
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                          □ Contingent
          B Debtor 2 oniy                                          n Unliquidated
          □ Debtor 1 and Debtor 2 only                             n Disputed
          □ At least one of the debtors and another                Type of NONPRiORiTY unsecured ciaim:

          □ Check if this claim is for a community                 n student loans
          debt                                                     □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    ■ other. Specify Charge Account

4.1
3         Midland Funding                                          Last 4 digits of account number       2571                                               $1,848.00
          Nonpriority Creditor's Name
          2365NorthsldeDrSte30                                     When was the debt Incurred?           Opened 03/17
          San Diego, CA 92108
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 oniy                                          D Contingent
          H Debtor 2 only                                          □ Unliquidated
          □ Debtor 1 and Debtor 2 oniy                             □ Disputed
          □ At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          □ Check if this ciaim is for a community                 D student loans
          debt                                                     □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
                                                                                         Factoring Company Account Comenlty
          □ Yes                                                    ■ other. Specify Bank




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 5 of 8

Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                       Best Case Bankruptcy
           Case 6:19-bk-11740-SY                           Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                            Desc
                                                           Main Document    Page 24 of 48
Debtor 1 Jose Angel Esplritu Romero
Debtor 2 Adriana Esplritu                                                                               Case number (if know)

4.1
4         Midland Funding                                          Last 4 digits of account number       5541                                                $938.00
          Nonpriority Creditor's Name
          2365 Northside Dr Ste 30                                 When was the debt incurred?           Opened 12/17
          San Diego, OA 92108
          Number Street City State Zip Code                        As of the date you file, the ciaim is: Check ail that apply
          Who incurred the debt? Check one.

          □ Debtor 1 oniy                                          D Contingent
          H Debtor 2 only                                          D Unliquidated
          n Debtor 1 and Debtor 2 oniy                             n Disputed
          □ At ieast one of the debtors and another                Type of NONPRIORiTY unsecured claim:

          □ Check if this ciaim is for a community                 n student ioans
          debt                                                     □ Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                          report as priority daims

          ■ no                                                     D Debts to pension or profit-sharing pians, and other similar debts
                                                                                        Factoring Company Account Credit One
          □ Yes                                                    ■ other. Specify Bank N.A.

4.1
5         Oportun/progreso Finan                                   Last 4 digits of account number       5524                                               $2,605.00
          Nonpriority Creditor's Name
                                                                                                         Opened 2/15/18 Last Active
          1600 Seaport Blvd                                        When was the debt incurred?           6/22/18
          Redwood City, CA 94063
          Number Street City State Zip Code                        As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                          D Contingent
          n Debtor 2 only                                          □ Uniiquidated
          □ Debtor 1 and Debtor 2 only                             D Disputed
          □ At least one of the debtors and another                Type of NONPRIORITY unsecured ciaim:

          n Check if this ciaim is for a community                 □ Student ioans
          debt                                                     □ Obiigations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                          report as priority claims

          ■ No                                                     n Debts to pension or profit-sharing pians, and other similar debts
          □ Yes                                                    ■ other. Specify Unsecured

4.1
6         Portfolio Recov Assoc                                    Last 4 digits of account number       9910                                               $1,424.00
          Nonpriority Creditor's Name
          120 Corporate Blvd Ste 100                               When was the debt incurred?           Opened 06/18
          Norfolk, VA 23502
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 oniy                                          D Contingent
          H Debtor 2 only                                          □ Uniiquidated
          n Debtor 1 and Debtor 2 only                             D Disputed
          D At least one of the debtors and another                Type of NONPRIORITY unsecured ciaim:

          n Check if this ciaim is for a community                 D student loans
          debt                                                     □ Obiigations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                          report as priority claims

          ■ No                                                     n Debts to pension or profit-sharing plans, and other similar debts
                                                                                         Factoring Company Account Comenlty
          □ Yes                                                    ■ other. Specify Bank




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 6 of 8
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                       Best Case Bankruptcy
           Case 6:19-bk-11740-SY                           Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                            Desc
                                                           Main Document    Page 25 of 48
Debtor 1 Jose Angel Esplritu Romero
Debtor 2 Adriana Esplritu                                                                               Case number (if know)

4.1
         So Calif Edison Compan                                    Last 4 digits of account number       7983                                                 $41.00
7
         Nonpriority Creditor's Name
                                                                                                         Opened 05/10 Last Active
         2131 Wainut Grove Ave                                     When was the debt incurred?           12/25/18
         Rosemead,OA 91770
         Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
         Who incurred the debt? Check one.

          □ Debtor 1 only                                          n Contingent
          H Debtor 2 only                                          n Unliquidated
          □ Debtor 1 and Debtor 2 only                             □ Disputed
          □ At least one of the debtors and another                Type of NONPRIORITY unsecured claim:
                                                                   D student loans
          n Check If this claim Is for a community
         debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    ■ other. Specify Agriculture

4.1
          Td Bank Usa/targetcred                                   Last 4 digits of account number       0404                                             $1,607.00
8
          Nonpriority Creditor's Name
                                                                                                         Opened 11/15 Last Active
          Po Box 673                                               When was the debt incurred?           6/04/17
          Minneapolis, MN 55440
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                          D Contingent
          H Debtor 2 only                                          n Unliquidated
          D Debtor 1 and Debtor 2 only                             D Disputed
          □ At least one of the debtors and another                Type of NONPRIORITY unsecured claim:
                                                                   D student loans
          n Check if this claim is for a community
          debt                                                     n Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                          report as priority claims

          ■ No                                                     n Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    H other. Specify Credit Card

4.1
          Trident Asset Manageme                                   Last 4 digits of account number       5077                                                $531.00
9
          Nonpriority Creditor's Name
          53 Perimeter Center East                                 When was the debt incurred?           Opened 06/15
          Atlanta, GA 30346
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                          □ Contingent
          H Debtor 2 only                                          n Unliquidated
          □ Debtor 1 and Debtor 2 only                             D Disputed
          □ At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          n Check if this claim is for a community                 D student loans
          debt                                                     n Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                     ■ Other. Specify Collection Attorney Verizon

            I List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you

Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 7 of 8

Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 6:19-bk-11740-SY                            Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                                  Desc
                                                             Main Document    Page 26 of 48
Debtor 1 Jose Angel Espiritu Romero
Debtor 2 Adriana Espiritu                                                                                  Case number (if know)

  have more than one creditor for any ofthe debts that you listed in Parts 1 or 2, list the additional creditors here, if you do not have additional persons to be
  notified for any debts in Parts 1 or 2, do not fill out or submit this page.
Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
County of Riverside                                           Line 4.15 of(Cfieck one):                 □ Part 1: Creditors with Priority Unsecured Claims
13800 Heacock Street D201                                                                               ■ pg^ 2: creditors with Nonpriority Unsecured Claims
Moreno Valley, OA 92553
                                                               Last 4 digits of account number                      3239

Name and Address                                               On which entry in Part 1 or Part 2 did you list the original creditor?
MIshaela J. Kirkpatrick                                        Line 4.18 of (Check one):                □ Part 1: Creditors with Priority Unsecured Claims
3131 Camino Del Rio N, Suite 350                                                                         H Part 2: Creditors with Nonpriority Unsecured Claims
San Diego, OA 92108
                                                               Last 4 digits of account number                      4265


            I Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
  type of unsecured claim.
                                                                                                                                   Total Claim
                        6a.   Domestic support obligations                                                    6a.                                0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                            6b.                                0.00
                        6c.   Claims for death or personal injury while you were intoxicated                  6c.                                0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.         6d.                                0.00


                        6e.   Total Priority. Add lines 6a through 6d.                                        6e.                                0.00


                                                                                                                                   Total Claim
                        6f.   Student loans                                                                   6f.                           14,383.00
         Total
       claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that                                                  0.00
                              you did not report as priority claims                                           6g.
                        6h.   Debts to pension or profit-sharing plans, and other similar debts               6h.                                0.00
                        61.   Other. Add all other nonpriority unsecured claims. Write that amount            6i.
                                                                                                                                            22,448.00
                              here.


                        6j.   Total Nonpriority. Add lines 6f through 6i.                                     6j.                           36,831.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 8 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
                Case 6:19-bk-11740-SY                          Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                Desc
                                                               Main Document    Page 27 of 48
Fill in this information to identify your case:                                                                          |
Debtor 1                  Jose Angel Espliitu Romero
                           First Name                        Middle Name               Last Name

Debtor 2                   Adrlana Espiritu
(Spouse if, filing)        First Name                        Middle Name               Last Name



1 United States Bankruptcy Court for the: CENTRAL DISTRICT OF CALIFORNIA                                                   1
Case number
(if known)                                                                                                                          □ Checklfthisisan
                                                                                                                                      amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                       12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space Is needed, copy the additional page, fill It out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.         Do you have any executory contracts or unexpired leases?
           ■ No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
           □ Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (OW\c\a\ Form 106 A/B).

2.         List separately each person or company with whom you have the contract or lease. Then state what each contract or lease Is for (for
           example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
           and unexpired leases.


            Person or company with whom you have the contract or                          State what the contract or lease Is for
                           Name, Number, street, City, state and ZIP Code
     2.1
             Name



             Number      Street


             City                                    State                  ZIP Code

     2.2
             Name



             Number      Street


             City                                    State                  ZIP Code

     2.3
             Name



             Number      Street


             City                                    State                  ZIP Code

     2.4
             Name



             Number      Street


             City                                    State                  ZIP Code

     2.5
              Name



              Number     Street


             City                                    State                  ZIP Code




Official Form 106G                                  Schedule 6: Executory Contracts and Unexpired Leases                                                  Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 6:19-bk-11740-SY                                Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                        Desc
                                                                   Main Document    Page 28 of 48
Fill in this information to identify your case:

Debtor 1                   Jose Angel Esplritu Romero
                           First Name                             Middle Name        Last Name

Debtor 2                   Adrlana Espiritu
(Spouse if, filing)        First Name                             Middle Name        Last Name


1 United States Bankruptcy Court for the: CENTRAL DISTRICT OF CALIFORNIA                                             |
Case number
(if known)                                                                                                                     □ Check if this is an
                                                                                                                                 amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                           12/15


Codebtors are people or entitles who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct Information. If more space Is needed, copy the Additional Page,
fill It out, and number the entries In the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (If known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

      ■ No
      □ Yes

       2. Within the last 8 years, have you lived In a community property state or territory? {Community property states and territories include
      Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      □ No. Go to line 3.
      ■ Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                n No
                ■ Yes.


                       In which community state or territory did you live?           -NONE-          . Fill in the name and current address of that person.


                       Name of your spouse, former spouse, or legal equivalent
                       Number, Street, City, State & Zip Code

   3. In Column 1, list all of your codebtors. Do not Include your spouse as a codebtor If your spouse Is filing with you. List the person shown
      In line 2 again as a codebtor only If that person Is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
       out Column 2.

               Co/t/mn f; Your codebtor                                                              Co/umn 2; The creditor to whom you owe the debt
               Name, Number, Street, City, State and ZIP Code                                        Check all schedules that apply:

    3.1                                                                                              □ Schedule D, line
                Name                                                                                 □ Schedule E/F, line
                                                                                                     □ Schedule G, line .
                Number             Street
                City                                      State                      ZIP Code




    3.2                                                                                              □ Schedule D, line
                Name                                                                                 □ Schedule E/F, line
                                                                                                     □ Schedule G, line .
                Number             Street

                City                                      State                       ZIP Code




Official Form 106H                                                               Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                              Best Case Bankruptcy
              Case 6:19-bk-11740-SY                 Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                      Desc
                                                    Main Document    Page 29 of 48


 Fill in this information to identify your case:

 Debtor 1                   Jose Angel Esplritu Romero

 Debtor 2                   Adrlana Esplritu
(Spouse, if filing)

1 United States Bankruptcy Court for the: CENTRAL DISTRICT OF CALIFORNIA                           |
 Case number                                                                                             Check if this is:
 (if known)
                                                                                                         □ An amended filing
                                                                                                         □ A supplement showing postpetition chapter
                                                                                                             13 income as of the following date:
 Official Form 1061                                                                                          MM / DD/ yyyy

 Schedule I: Your Income                                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct Information. If you are married and not filing jointly, and your spouse Is living with you, Include Information about your
spouse. If you are separated and your spouse Is not filing with you, do not Include Information about your spouse. If more space Is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (If known). Answer every question.

                  I Describe Employment
 1.    Fill In your employment
       Information.                                                Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                              H Employed                                   □ Employed
       attach a separate page with           Employment status
       information about additional                                □ Not employed                               M Not employed
       employers.
                                             Occupation            carpenter
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Duke Pacific

       Occupation may include student        Employer's address    3950 Monte Vista Ave
       or homemaker, if it applies.
                                                                   Chino, OA 91710

                                             How long employed there?         3 weeks

                  I Give Details About Monthly Income
Estimate monthly Income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1          For Debtor 2 or
                                                                                                                             non-flling spouse

       List monthly gross wages, salary, and commissions (before all payroll
 2-    deductions). If not paid monthly, calculate what the monthly wage would be.         2.      $        2,922.92         $            0.00

 3.    Estimate and list monthly overtime pay.                                             3.     +$              0.00       +$           0.00

4.     Calculate gross Income. Add line 2 + line 3.                                        4.      $      2,922.92               $      0.00




Official Form 1061                                                      Schedule I: Your Income                                                    page 1
            Case 6:19-bk-11740-SY                  Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                        Desc
                                                   Main Document    Page 30 of 48

 Debtor 1   Jose Angel Espiritu Romero
 Debtor 2 Adrlana Espiritu                                                                         Case number {if known)



                                                                                                    For Debtor 1             For Debtor 2 or

      Copy line 4 here                                                                       4.     $        2,922.92        $             0.00

      List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                   5a.  $            837.85        $             0.00
      5b.    Mandatory contributions for retirement plans                                    5b.  $                0.00      $             0.00
      5c.    Voluntary contributions for retirement plans                                    5c.  $                0.00      $             0.00
      5d.    Required repayments of retirement fund loans                                    5d. $                 0.00      $             0.00
      5e.    Insurance                                                                       5e.  $                0.00      $             0.00
      5f.    Domestic support obligations                                                    5f.  $                0.00      $             0.00
      5g.    Union dues                                                                      5g. $                 0.00      $             0.00
      5h.    Other deductions. Specify:                                                      5h.+ $                0.00     +$             0.00
      Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                         6.    $           837.85        $             0.00
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                    7.    $         2,085.07        $            0.00
 8.   List all other income regularly received:
      8a. Net income from rental property and from operating a business.
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                             8a.   $              0.00       $            0.00
      8b.    Interest and dividends                                                          8b.   $              0.00       $            0.00
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                            8c.   $              0.00       $            0.00
      8d.    Unemployment compensation                                                       8d.   $              0.00       $            0.00
      8e.    Social Security                                                                 8e.   $              0.00       $            0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known)of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program)or housing subsidies.
             Specify:     Food Stamps                                                        8f.$              416.00        $            0.00
      8g.    Pension or retirement income                                                  8g.  $                 0.00   $                0.00
      8h.    Other monthly income. Specify:                                                8h.+ $                 0.00 + $                0.00

 9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.                  416.00                      0.00


 10. Calculate monthly income. Add line 7 + line 9.                                     10.             2,501.07                 0.00     $       2,501.07
      Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
 11. State all other regular contributions to the expenses that you list in Schedule J.
     Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
      other friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
      Specify:                                                                                                                     11. +$            0.00

 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
      Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
      applies                                                                                                                      12.            2,501.07

                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
      ■         No.
      □         Yes. Explain: I                                                         ~~




Official Form 1061                                                      Schedule I; Your Income                                                    page 2
         Case 6:19-bk-11740-SY                       Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                             Desc
                                                     Main Document    Page 31 of 48


 Fill in this information to identify your case:

 Debtor 1              Jose Angel Espiritu Romero                                                               Check if this is:
                                                                                                                □      An amended filing
 Debtor 2              Adriana Espiritu                                                                         □      A supplement showing postpetition chapter
(Spouse, if filing)                                                                                                    13 expenses as of the following date:

1 United States Bankruptcy Court for the: CENTRAL DISTRICT OF CALIFORNIA                                |              MM / DD / YYYY

 Case number
 (If known)



 Official Form 106J
 Schedule J: Your Expenses                                                                                                                                    12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.

              Describe Your Household
 1.   Is this a joint case?
      □ No. Go to line 2.
      H Yes. Does Debtor 2 live in a separate household?
                ■ No
                □ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2
      Do you have dependents?          □ No
      Do not list Debtor 1             H Yes       Fill out this information for       Dependent's relationship to        D ependent's      Does dependent
      and Debtor 2.                                each depe ndent                     D ebtor 1 or Debtor 2              age               live with you?
                                                                                   1'' 'r.


      Do not state the                                                                                                                      □ No
      dependents names.                                                                Son                                6 Months          ■ Yes
                                                                                                                                            □ No
                                                                                       Daughter                           3                 ■ Yes
                                                                                                                                            □ No
                                                                                       Daughter                           6                 ■ Yes
                                                                                                                                            □ No
                                                                                       Daughter                           6                 ■ Yes
      Do your expenses include                ■ No
      expenses of people other than
      yourself and your dependents?           □ Yes

          I Estimate Your Ongoing Monthly Expenses
 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

 Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.)                                                                                                           Your expenses

4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                              4. $                            500.00

      If not included in line 4:

      4a.     Real estate taxes                                                                                4a.                                  0.00
      4b.     Property, homeowner's, or renter's Insurance                                                     4b.                                  0.00
      4c.     Home maintenance, repair, and upkeep expenses                                                    4c.                                  0.00
      4d.     Homeowner's association or condominium dues                                                      4d.                                  0.00
5.    Additional mortgage payments for your residence, such as home equity loans                                5.                                  0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                               page 1
          Case 6:19-bk-11740-SY                        Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                                Desc
                                                       Main Document    Page 32 of 48
 Debtor 1     Jose Angel Espiritu Romero
 Debtor 2 Adrlana Espiritu                                                                                Case number (if known)

6.     Utilities:
       6a. Electricity, heat, natural gas                                                                      6a.    $                                50.00
       6b. Water, sewer, garbage collection                                                                    6b. $                                     0.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                                       6c.$                                  150.00
       6d. Other. Specify:                                                                                     6d. $                                     0.00
7.     Food and housekeeping supplies                                                                           7. $                                  900.00
8.     Chiidcare and children's education costs                                                                 8. $                                    0.00
9.     Clothing, laundry, and dry cleaning                                                                      9. $                                  160.00
 10.   Personal care products and services                                                                     10. $                                   80.00
 11.   Medical and dental expenses                                                                              11.   $                                  0.00
 12.   Transportation. Include gas, maintenance, bus or train fare.
       Do not include car payments.                                                                             12. $                                 250.00
 13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                       13. $                                 100.00
 14.   Charitable contributions and religious donations                                                         14.   $                                  0.00
 15. insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.
       15a. Life insurance                                                                                    15a. $                                     0.00
       15b. Health insurance                                                                                  15b. $                                    0.00
       15c.   Vehicle insurance                                                                               15c. $                                  149.00
       15d. Other insurance. Specify:                                                                         15d. $                                    0.00
 16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                                 16. $                                    0.00
 17.   Installment or lease payments:
       17a. Car payments for Vehicle 1                                                                        17a.    $                               148.83
       17b. Car payments for Vehicle 2                                                                        17b. $                                     0.00
       17c. Other. Specify:                                                                                   17c. $                                     0.00
       17d. Other. Specify:                                                                                   17d. $                                     0.00
18.    Your payments of alimony, maintenance, and support that you did not report as
       deducted from your pay on line 5, Schedule /, Your Income(Official Form 1061).                          18.    $                                  0.00
19.    Other payments you make to support others who do not live with you.                                            $                                  0.00
       Specify:                                                                                                19.
20.                                                                                                          fe I: y 9ur Income.
       20a.   Mortgages on other property                                                                     20a. $                                     0.00
       20b. Real estate taxes                                                                                 20b. $                                     0.00
       20c. Property, homeowner's, or renter's insurance                                                      20c. $                                     0.00
       20d. Maintenance, repair, and upkeep expenses                                                          20d.    $                                  0.00
       20e. Homeowner's association or condominium dues                                                       20e. $                                     0.00
21. Other: Specify:                                                                                            21.    +$                                 0.00

22.    Calculate your monthly expenses
       22a. Add lines 4 through 21.                                                                                       $                     2,487.83
       22b. Copy line 22(monthly expenses for Debtor 2), if any, from Official Form 106J-2                                $
       22c. Add line 22a and 22b. The result is your monthly expenses.                                                    $                     2,487.83
23.    Calculate your monthly net income.
       23a. Copy line 12 (your combined monthly income)from Schedule I.                                       23a. $                               2,501.07
       23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              2,487,83

       23c. Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                            23c. $                                   13.24


24.    Do you expect an increase or decrease in your expenses within the year after you file this form?
       For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
       modification to the terms of your mortgage?
       ■ No.
       □ Yes.             I Explain here:




Official Form 106J                                                   Schedule J: Your Expenses                                                                     page 2
              Case 6:19-bk-11740-SY                          Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                 Desc
                                                             Main Document    Page 33 of 48




Fill in this information to Identify your case:

Debtor 1                   Jose Angel Espiritu Romero
                            First Name                     Middle Name              Last Name

Debtor 2                   Adrians Espiritu
(Spouse If. filing)         First Name                     Middle Name              Last Name



1 United States Bankruptcy Court for the: CENTRAL DISTRICT OF CALIFORNIA                                                 |
Case number
(If known)                                                                                                                         □ Check if this is an
                                                                                                                                     amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                         12/15
If two married people are filing together, both are equally responsible for supplying correct Information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud In connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152,1341,1519, and 3571.


                      Sign Below


        Did you pay or agree to pay someone who Is NOT an attorney to help you fill out bankruptcy forms?

               No

        □      Yes. Name of person                                                                               Attach Bankruptcy Petition Preparer's Notice,
                                                                                                               ' Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declaje that I have read the summary and schedules fi^ed with this dejrla^ation and
       that they are true and correOT

        X Is! Jose Angel                      Romero                                X   Isl Adrla
             Jose Angel Espiritu Romero                                                 Adrians Espiritu
             Signature of Debtor 1                                                      Signature of Debtor?

              Date       February 20, 2019                                              Date    February 20, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 6:19-bk-11740-SY                         Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                         Desc
                                                            Main Document    Page 34 of 48


Fill in this information to identify your case:                                                                              |
Debtor 1                 Jose Angel Esplritu Romero
                         First Name                       Middle Name                  Last Name

Debtor 2                 Adriana Esplritu
(Spouse if. filing)      First Name                       Middle Name                  Last Name



1 United States Bankruptcy Court for the: CENTRAL DISTRICT OF CALIFORNIA                                                     |
Case number
(if known)                                                                                                                                □ Check if this is an
                                                                                                                                            amended filing



Official Form 107
Statement of Financial Affairs for individuals Filing for Bankruptcy                                                                                                4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (If known). Answer every question.

igiBW Give Details About Your Marital Status and Where You Lived Before

1.     What Is your current marital status?

       ■      Married
       □      Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

       ■      No
       □ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
                                                                                                                                                  Dates Debtor 2
        Debtor 1 Prior Address:                                Dates Debtor 1              Debtor 2 Prior Address:
                                                               lived there                                                                        lived there


3.     Within the last 8 years, did you ever live with a spouse or legal equivalent In a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)
       □      No
       ■      Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

                Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
       □       No
        ■     Yes. Fill in the details.

                                                 [Debtor 1              i .
                                                  Sources of income                Gross income                   Sources of income               Gross income
                                                  Check all that apply.            (before deductions and         Check all that apply.           (before deductions
                                                                                   exclusions)                                                    and exclusions)

 For the calendar year before that:                                                            $44,155.00         □ Wages, commissions,                           $0.00
                                                  H Wages, commissions,
 (January 1 to December 31,2017)                                                                                  bonuses, tips
                                                  bonuses, tips

                                                  □ Operating a business                                          □ Operating a business




                                                                                                                                                                    pagel
Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy
                                                                                                                                                       Best Case Bankruptcy
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com
           Case 6:19-bk-11740-SY                           Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                     Desc
                                                           Main Document    Page 35 of 48
Debtor 1 Jose Angel Esplritu Romero
Debtor 2 Adriana Esplritu                                                                               Case number {ifknown)


     Did you receive any other income during this year or the two previous caiendar years?
     Include income regardless of whether that income Is taxable. Examples of otherincome are alimony; child support; Social Security, unemployment,
     and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
     winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.
     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

     ■     No
     □     Yes. Fill in the details.


                                                 Sources of income                Gross income from             Sources of income            Gross income
                                                 Describe below.                  each source                   Describe below.              (before deductions
                                                                                  (before deductions and                                     and exclusions)
                                                                                  exclusions)

           i List Certain Payments You Made Before You Fiied for Bankruptcy

6.   Are either Debtor 1 's or Debtor 2's debts primarily consumer debts?
     □     No.      Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101 (8) as "incurred by an
                    individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                    n No.        Go to line 7.
                    □ Yes        List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                    * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.
     ■     Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                     ■ No.       Go to line 7.
                        Yes       List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                  include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                  attorney for this bankruptcy case.


      Creditor's Name and Address                             Dates of payment             Total amount         Amount you       Was this payment for,
                                                                                                     paid            still owe

7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
     of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
     a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
     alimony.

      ■    No
      n    Yes. List all payments to an insider,
      insider's Name and Address                               Dates of payment            Total amount          Amount you      Reason for this payment
                                                                                                     paid            still owe


8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

      ■     No
      □    Yes. List all payments to an insider
       Insider's Name and Address                              Dates of payment            Total amount          Amount you      Reason for this payment
                                                                                                     paid            still owe   Include creditor's name




                                                                                                                                                               page 2
Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy
                                                                                                                                                  Best Case Bankruptcy
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com
           Case 6:19-bk-11740-SY                            Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                        Desc
                                                            Main Document    Page 36 of 48
Debtor 1 Jose Angel Esplritu Romero
Debtor 2 Adriana Esplritu                                                                                 Case number {ifknown)


           I Identify Legal Actions. Repossessions, and Foreclosures

9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

     □     No
     ■     Yes. Fill in the details.
      Case title                                               Natureof the case           Court or agency                          Status of the case
      Case number
      Td Bank Usa vs. Adriana Espiritu                         Complaint for               County of Riverside                      □ Pending
      RIC1814265                                               Money                       4050 Main Street                         □ On appeal
                                                                                           Riverside, OA 92501                      □ Concluded



      Oportun Inc vs. Jose Angei                               Complaint for               County of Riverside                      □ Pending
      Espiritu                                                 Money                       13800 Heacock Street D201                □ On appeal
      MVS1803239                                                                           Moreno Valley, CA 92553                  □ Concluded



10. Within 1 year before you fiied for bankruptcy, was any of your property repossessed, foreciosed, garnished, attached, seized, or ievied?
     Check all that apply and fill in the details below.

     ■     No. Go to line 11.
     □     Yes. Fill in the information below.
      Creditor Name and Address                                Describe the Property                                         Date                        Value of the
                                                                                                                                                            property
                                                               Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, inciuding a bank or financial institution, set off any amounts from your
     accounts or refuse to make a payment because you owed a debt?
     ■      No
     □     Yes. Fill in the details.
      Creditor Name and Address                                Describe the action the creditor took                         Date action was                 Amount
                                                                                                                             taken


12. Within 1 year before you fiied for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
     court-appointed receiver, a custodian, or another officiai?
      ■     No
      □     Yes

             List Certain Gifts and Contributions

13. Within 2 years before you fiied for bankruptcy, did you give any gifts with a totai vaiue of more than $600 per person?
      ■     No
      □     Yes. Fill in the details for each gift.
       Gifts with a total vaiue of more than $600                   Describe the gifts                                       PaMypu gave                        Vaiue
       per person                                                                                                            the gifts

       Person to Whom You Gave the Gift and
      Address:

14. Within 2 years before you fiied for bankruptcy, did you give any gifts or contributions with a totai vaiue of more than $600 to any charity?
      ■     No
      □     Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that totai               Describe what you contributed                            Dates you                          Value
       more than $600                                                                                                        contributed
       Charity's Name
       Address (Number, street, City, state and ZIP Code)




                                                                                                                                                                 page 3
Official Form 107                                     Statement of Financial Affairs for individuals Filing for Bankruptcy
                                                                                                                                                     Best Case Bankruptcy
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com
           Case 6:19-bk-11740-SY                         Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                          Desc
                                                         Main Document    Page 37 of 48
Debtor 1     Jose Angel Espiritu Romero
Debtor 2 Adriana Espiritu                                                                                  Case number (/r/tnown)

            List Certain Losses

15. Within 1 year before you fiied for bankruptcy or since you filed for bankruptcy, did you iose anything because of theft, fire, other disaster,
    or gambiing?

     ■     No
     □     Yes. Fill in the details.
      Describe the property you lost and                Describe any insurance coverage for the loss                           Date of your      Value of property
      how the loss occurred                             Include the amount that Insurance has paid. List pending
                                                        Insurance claims on line 33 of Schedule A/B: Property.

            List Certain Payments or Transfers

16. Within 1 year before you fiied for bankruptcy, did you or anyone eise acting on your behaif pay or transfer any property to anyone you
     consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required In your bankruptcy.

     □     No
     H     Yes. Fill In the details.
      Person Who Was Paid                                         Description and vaiue of any property                        Date payment             Amount of
      Address                                                     transferred                                                  or transfer was             payment
      Email or website address                                                                                                 made
      Person Who Made the Payment, if Not You
      The Attorney Group                                          Attorney Fees $1095                                          7/27/2018                $1,095.00
      3435 Wilshire Blvd
      Suite 1111
      Los Angeles, OA 90010
      dking@theattorneygroup.com


17. Within 1 year before you fiied for bankruptcy, did you or anyone eise acting on your behaif pay or transfer any property to anyone who
     promised to heip you deai with your creditors or to make payments to your creditors?
     Do not Include any payment or transfer that you listed on line 16.

     ■     No
     □     Yes. Fill In the details.
      Person Who Was Paid                                         Description and value of any property                        Date payment             Amount of
      Address                                                     transferred                                                  or transfer was           payment
                                                                                                                               made


18. Within 2 years before you fiied for bankruptcy, did you seii, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security Interest or mortgage on your property). Do not
     Include gifts and transfers that you have already listed on this statement.
     ■     No
     □     Yes. Fill In the details.
      Person Who Received Transfer                                 Description and value of                     Describe any property or         Date transfer was
      Address                                                      property transferred                         payments received or debts       made
                                                                                                                paid in exchange
      Person's relationship to you

19. Within 10 years before you fiied for bankruptcy, did you transfer any property to a seif-settied trust or similar device of which you are a
     beneficiary? (These are often called asset-protection devices.)
     ■     No
     □     Yes. Fill In the details.
      Name of trust                                                Description and vaiue of the property transferred                             Date Transfer was
                                                                                                                                                 made




Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 6:19-bk-11740-SY                           Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                   Desc
                                                           Main Document    Page 38 of 48
Debtor 1      Jose Angel Espiritu Romero
Debtor 2 Adrians Espiritu                                                                                 Case number (/r/cnown)

             List of Certain Financial Accounts,Instruments, Safe Deposit Boxes,and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved,or transferred?
    Include checking,savings, money market, or other financial accounts; certificates of deposit; shares In banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
    ■ No
     □     Yes. Fill in the details.
      Name of Financial institution and                     Last 4 digits of              Type of account or            Date account was        Last balance
     Address (Number, Street, City, State and ZIP           account number                instrument                    closed, sold,       before closing or
     Code)                                                                                                              moved, or                       transfer
                                                                                                                        transferred


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
     cash, or other valuables?

     ■     No
     □     Yes. Fill in the details.
      Name of Financial Institution                               Who else had access to it?                 Describe the contents           Do you still
      Address (Number, Street, Clty^ State and ZIP Code)          AddreSS (Number, Street, City,                                             have It?
                                                                 ^'State'and ZIP Code).


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
     ■     No
     □     Yes. Fill in the details.
      Name of Storage Facility                                    Who eise has or had access                 Describe the contents           Doyoustili
      Address (Number, Street, City, State and ZIP Code)          tO it?                                                                     have it?
                                                                  Address (Number, Street, City,
                                                                  State and ZIP Code)


BBliM Identify Property You Moid or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
     for someone.


     ■     No
     □     Yes. Fill in the details.
      Owner's Name                                                Where Is the property?                     Describe the property                        Value
      Address (Number, Street, City, State and ZIP Code)


             I Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

■ Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
  toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
     regulations controliing the cleanup of these substances, wastes, or material.
■ Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
     to own, operate, or utilize it, including disposal sites.
■ Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
     hazardous material, pollutant, contaminant, or similar term.

Report all notices, reieases, and proceedings that you know about, regardiess of when they occurred.
24. Has any govemmentai unit notified you that you may be liable or potentially liable under or in violation of an environmental law?
     ■       No
     □       Yes. Fill in the details.
      Name of site                                                Govemmentai unit                              Environmental law, if you    Date of notice
      Address (Number, Street, City, State and ZIP Code)          AddreSS (Number, Street, City, State and      knOW It
                                                                  ZIP Code)




Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 5
Software Copyright (c) 1996-2018 Best Case. LLC - www.bestcase.com                                                                                       Bankruptcy
            Case 6:19-bk-11740-SY                       Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                       Desc
                                                        Main Document    Page 39 of 48
Debtor 1      Jose Angel Espiritu Romero
Debtor 2 Adriana Espiritu                                                                                Case number gtknown)

25. Have you notified any governmentai unit of any release of hazardous material?

    ■       No
    n       Yes. Fill in the details.
     Name of site                                               Governmentai unit                            Environmental ia\w, if you       Date of notice
     Address(Number,Street, City, State and ZIP Code)           Address(Number,Street, City, State and       knOW It
                                                                ZIP Code)


26. Have you been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders.

     ■      No
    n       Yes. Fill in the details.
     Case Title                                                  Court or agency                         Nature of the case                   Status of the
     Case Number                                                 Name                                                                         case
                                                                 Address (Number,street. City,
                                                                 State and ZIP Code)


 Part 11:    Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
            □ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
            □ A member of a limited iiabiiity company (LLC) or limited liability partnership (LLP)
            □ A partner in a partnership
            □ An officer, director, or managing executive of a corporation
            □ An owner of at least 5% of the voting or equity securities of a corporation

     H      No. None of the above applies. Go to Part 12.
     □      Yes. Check ail that apply above and fill in the details below for each business.
      Business Name                                        Describe the nature of the business                 Employer identification number
      Address                                                                                                        include Social Security number or ITIN.
      (Number, Street, City, State and ZIP Code)           Name of accountant or bookkeeper
                                                                                                               Dates business existed


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include ail financial
     institutions, creditors, or other parties.

     ■      No
     □      Yes. Fill in the details below.
      Name                                                  I^ate issued
      Address
      (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

i have read the answers on this Statement of Financial Affairs and any attachments, and i declare under penalty of perjury that the answers
are true and correct. 1 understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to ^years, or both.
18 U.S.C.§§ 152,1^^^1519, and 3571.                                           ^|(\
 Isl Jose Ang^ip^ritu Romero                                         /s/ AdiHg
 Jose Angel Espiritu Romero                                           Adriana Espiritu
 Signature of Debtor 1                                                Signature of Debtor 2
 Date February 20, 2019                                               Date      February 20, 2019
Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?
 ■ No
 □ Yes

 Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
 ■ No
 □ Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).
Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 6
Software Copyright (o) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                        Bankruptcy
              Case 6:19-bk-11740-SY                           Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                     Desc
                                                              Main Document    Page 40 of 48

Fill in this information to identify your case:                                                                                  |
Debtor 1                 Jose Angel Espiritu Romero
                         First Name                          Middle Name                   Last Name

Debtor 2                 Adrlana Espiritu
(Spouse if, filing)      First Name                          Middle Name                   Last Name


1 United States Bankruptcy Court for the: CENTRAL DISTRICT OF CALIFORNIA                                                         |
Case number
(if known)                                                                                                                              □ Check if this is an
                                                                                                                                          amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                               12/15
If you are an Individual filing under chapter 7, you must fill out this form if:
■ creditors have claims secured by your property, or
H you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
              on the form

if two married people are filing together In a joint case, both are equally responsible for supplying correct information. Both debtors must
              sign and date the form.

Be as complete and accurate as possible. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages,
              write your name and case number (if known).

               I I'll Yniir Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   Information below.
                         ftons^pS'rFjieWph                                     VVhat    you Iritenjl.tQ.do.WIJh the pcop'ertjj
                                                         ^                 ^




    Creditor's        Wells Fargo Dealer Svc                                   □ Surrender the property.                                ■ No
     name:                                                                     □ Retain the property and redeem it.
                                                                               ■ Retain the property and enter into a                   □ Yes
     Description of      2009 Honda Civic EX Sedan                                Reaffirmation Agreement
     property            167,000 miies                                         □ Retain the property and [explain]:
    securing debt:

              I List Your Unexplred Personal Property Leases
For any unexplred personal property lease that you listed in Schedule G: Executory Contracts and Unexplred Leases (Official Form 106G), fill
in the Information below. Do not list real estate leases. Unexplred leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexplred personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).



 Lessor's name:                                                                                                                      □ No
 Description of leased
 Property:                                                                                                                           □ Yes

 Lessor's name:                                                                                                                      □ No
 Description of leased
 Property:                                                                                                                           □ Yes


 Lessor's name:


Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                                            page 1

                                                                                                                                                     Best Case Bankruptcy
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com
            Case 6:19-bk-11740-SY                          Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                          Desc
                                                           Main Document    Page 41 of 48
Debtor 1     Jose Angel Esplritu Romero
Debtor 2 Adriana Esplritu                                                                         Case number (if known)


Description of leased                                                                                                      □ No
Property:
                                                                                                                           □ Yes


Lessor's name:                                                                                                             □ No
Description of leased
Property:                                                                                                                  □ Yes


Lessor's name:                                                                                                             □ No
Description of leased
Property:                                                                                                                  □ Yes


Lessor's name:                                                                                                             □ No
Description of leased
Property:                                                                                                                  □ Yes

Lessor's name:                                                                                                             □ No
Description of leased
Property:                                                                                                                  □ Yes


            I Sign Below

Under penalty of perjury, I de^re that I have indicated my intention about any property of my estate t^ secures a debt and any personal
property that Is subject tOy^J^^explred lease.                                                       ,
X     /s/ Jose Angel                    Romero                                    X /s/Adr»
      Jose Angel Espi                 omero                                          Adriana Esplritu
      Signature of Debtor 1                                                          Signature of Debtor 2


      Date         February 20, 2019                                              Date    February 20, 2019




Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                             page 2

                                                                                                                                     Best Case Bankruptcy
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com
             Case 6:19-bk-11740-SY                           Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                Desc
                                                             Main Document    Page 42 of 48
B2030(Form 2030)(12/15)
                                                              United States Bankruptcy Court
                                                                     Central District of California

            Jose Angel Espiritu Romero
 In re       Adriana Espiritu
                                                                                  Debtor(s)                   Chapter

                         DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.    Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
      compensation paid to me within one year before the filing ofthe petition in bankruptcy, or agreed to be paid to me,for services rendered or to
      be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
           For legal services, I have agreed to accept                                                 $                1,095.00
           Prior to the filing ofthis statement I have received                                        $                1,095.00
             Balance Due                                                                                  $                       0*00
2.    The source ofthe compensation paid to me was:

             ■ Debtor              □     Other (specify):

3.    The source of compensation to be paid to me is:
             ■ Debtor              □     Other (specify):

4.       Hi have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.
         □ I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
           copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.
5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

         a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
         b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
         c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
         d. [Other provisions as needed]
                  Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                  reaffirmation agreements and appiications as needed; preparation and filing of motions pursuant to 11 USC
                  522(f)(2)(A) for avoidance of liens on household goods.

6.       By agreement with the debtor(s), the above-disclosed fee does not include the following service:
                  Representation of the debtors in any dischargeabiiity actions, judicial lien avoidances, relief from stay actions or
                  any other adversary proceeding.
                                                                           CERTIFICATION

       I certify that the foregoing is iI complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     February 20,2019                                                             /s/ Daniel King
     Date                                                                         Daniel King 207911
                                                                                  Signature ofAttorney
                                                                                  The Attorney Group
                                                                                  3435 Wiishire Bivd, Ste 1111
                                                                                  Los Angeles, CA 90010
                                                                                  (213) 388-3887 Fax: (213) 388-1744
                                                                                  daniei.king@theattomeygroup.com
                                                                                  Name oflaw firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               Case 6:19-bk-11740-SY                          Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                             Desc
                                                              Main Document    Page 43 of 48

 Fill in this information to identify your case:                                                      Check one box only as direoted in this form and in Form
 Debtor 1              Jose Angel Espiritu Romero

 Debtor 2              Adriana Espiritu                                                                  ■ 1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                         □ 2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            Central District of Caiifornia
                                                                                                                applies will be made under Chapter 1 l\/1eans Test
                                                                                                                Calculation (Official Form 122A-2).
 Case number
 (if known)
                                                                                                         □ 3. The Means Test does not apply now because of
                                                                                                                qualified military service but it could apply later.

                                                                                                          □ Check if this is an amended filing
Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                       12/15
Be as complete and accurate as possible. If two married people are filing togettier, both are equally responsible for being accurate. If more space Is needed, attach a
separate sheet to this form. Include the line number to which the additional Information applies. On the top of any additional pages, write your name and case
number (If known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption ofAbuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

                  Calculate Your Current Monthly Income
   1. What is your marital and filing status? Check one only.
        □ Not married. Fill out Column A, lines 2-11.
         B Married and your spouse Is filing with you. Fill out both Columns A and B, lines 2-11.
        □ Married and your spouse Is NOT filing with you. You and your spouse are:
         □ Living In the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
            □ Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(t))(7)(B).
    FIN In the average monthly Income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during the
    6 months, add the income for all 6 months and divide the total by 6, Fill in the result. Do not include any income amount more than once. For example, if both spouses own
    the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write 3 I in the space.
                                                                                                          Column A                   Column B
                                                                                                          Debtor 1                   Debtor 2 or
                                                                                                                                     non-filing spouse
   2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before
      all payroll deductions).                                                                                      2,922.92
   3. Alimony and maintenance payments. Do not include payments from a spouse if
        Column B is filled in.
   4. All amounts from any source which are regularly paid for household expenses
      of you or your dependents, including child support. Include regular contributions
      from an unmarried partner, members of your household, your dependents, parents,
      and roommates. Include regular contributions from a spouse only if Column B is not
      filled in. Do not include payments you listed on line 3.
   5. Net income from operating a business, profession, or farm
                                                                                     Debtor 1

        Gross receipts (before all deductions)                            5      0.00
        Ordinary and necessary operating expenses                                0.00
        Net monthly income from a business, profession, or farm $                0.00    Copy here -> $
   6. Net income from rental and other real property
                                                                                     Debtor 1

        Gross receipts (before all deductions)                            S      0.00
        Ordinary and necessary operating expenses                                0.00
        Net monthly income from rental or other real property             $      0.00    Copy here -> $
   7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.beslcase.com                                                                                       Best Case Bankruptcy
             Case 6:19-bk-11740-SY                         Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                                 Desc
                                                           Main Document    Page 44 of 48
Debtor 1     Jose Angel Esplritu Romero
Debtor2      Adrlana Espiritu                                                                             Case number {if known)




                                                                                                      Column A                       Column B
                                                                                                      Debtor 1                       Debtor 2 or
                                                                                                                                     non-filing spouse
      Unemployment compensation                                                                      $                  0.00         $               0.00

      Do not enter the amount if you contentd that the amount received was a benefit under
      the Social Security Act. Instead, list it here:
           For you                                                 $                      0.00
           For your spouse                                         $                      0.00
 9. Pension or retirement income. Do not include any amount received that was a
                                                                                                                        0.00         $               0.00
    benefit under the Social Security Act.
 10. income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
              . Food Stamps                                                                                          416.00          $               0.00

                                                                                                                        0.00         $               0.00

                 Total amounts from separate pages, if any.                                                             0.00         $               0.00

  11. Calculate your total current monthly Income. Add lines 2 through 10 for                $      2,416.00                             0.00         $        2,416.00
      each column. Then add the total for Column A to the total for Column B.

                                                                                                                                                      Total current monthly
                                                                                                                                                      Income


               Determine Whether the Means Test Applies to You

  12. Calculate your current monthly Income for the year. Follow these steps:
      12a. Copy your total current monthly income from line 11                                                  Copy line 11 here=>                            2,416.00


              Multiply by 12 (the number of months in a year)                                                                                            X 12

                                                                                                                                              12b.           28,992.00
       12b. The result is your annual income for this part of the form

  13. Calculate the median family Income that applies to you. Follow these steps:
       Fill in the state in which you live.                                   OA


       Fill in the number of people in your household.
       Fill in the median family income for your state and size of household.                                                                 13.    $      108,149.00
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
      for this form. This list may also be available at the bankruptcy clerk's office.
  14. How do the lines compare?

       14a.     ■     Line 12b is less than or equal to line 13. On the top of page 1, cheok box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.     □     Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse Is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
                Sign Below
              By signing here               under penalty of perjury that the information on this stet(       ntand in an          Itachments is true and oorrect.


             X /s/ Jose Ai       plritu Romero                                          X /s/Adrtaj
                Jose Angel Espiritu Romero                                                 Adriana Espiritu
                Signature of Debtor 1                                                       Signature of Debtor 2
           Date February 20, 2019                                                    Date February 20, 2019
                MM/DD /YYYY                                                                 MM/DD / YYYY

              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b, fill out Form 122A-2 and file it with this form.



Official Form 122A-1                                     Chapter 7 Statement of Your Current Monthly Income                                                          page 2
Software Copyright (o) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                             Best Case Bankruptcy
         Case 6:19-bk-11740-SY                     Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42                                                     Desc
                                                   Main Document FORPage  45 of 48
                                                                     COURT USE ONLY
Attorney or Party Name, Address, Telephone & FAX Nos.,
State Bar No. & Email Address
Daniel King 207911
3435 Wllshire Blvd, Ste 1111
Los Angeles, CA 90010
(213) 388-3887 Fax:(213) 388-1744
California State Bar Number: 207911 CA
danlel.king@theattorneygroup.com




□ Debtor(s) appearing without an attorney
■   Attorney for Debtor


                                                   UNITED STATES BANKRUPTCY COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA


In re:
                                                                                 CASE NO.:
            Jose Angel Espiritu Romero
            Adriana Espiritu                                                     CHAPTER: 7




                                                                                                      VERIFICATION OF MASTER
                                                                                                     MAILING LIST OF CREDITORS

                                                                                                                   [LBR 1007-1(3)1


                                                              Debtor(s).

Pursuant to LBR 1007-1 (a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of 3 sheet(s) is complete, correct, and
consistent with the Debtor's scheduies and I/we assume all responsibility for errors and omissions.

 Date:   February 20, 2019                                                               Isl Jose Angfl/^p/ritu Romero
                                                                                         Signature of/DebTor

 Date:   February 20, 2019                                                               Isl Adriana Espirltu
                                                                                         Signature of Debtor2 (joint debton ) (if appiicable)

 Date:   February 20,2019                                                                Isl Daniel King
                                                                                         Signature of Attorney for Debtor (if appiicable)




                  This form Is optional. It has been approved for use In the United States Bankruptcy Court for the Central District of California.
December 2015                                                                                      F 1007-1 .MAILING.LIST.VERIFICATION
Case 6:19-bk-11740-SY   Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42   Desc
                        Main Document    Page 46 of 48


                    Jose Angel Espiritu Romero
                    23412 Hemlock Avenue., Apt#208
                    Moreno Valley, CA 92557


                    Adriana Espiritu
                    23412 Hemlock Avenue., Apt#208
                    Moreno Valley, CA 92557


                    Daniel King
                    The Attorney Group
                    3435 Wilshire Blvd, Ste 1111
                    Los Angeles, CA 90010


                    Capital One Bank Usa N
                    Po Box 30281
                    Salt Lake City, UT 84130


                    Cmre. 877-572-7555
                    3075 E Imperial Hwy
                    Brea, CA 92821


                    Comenitybank/victoria
                    Po Box 182789
                    Columbus, OH 43218


                    County of Riverside
                    13800 Heacock Street D201
                    Moreno Valley, CA 92553


                    Curacao
                    1605 W Olympic Bv
                    Los Angeles, CA 90015
Case 6:19-bk-11740-SY   Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42   Desc
                        Main Document    Page 47 of 48


                    Dept Of Ed/navient
                    Po Box 9635
                    Wilkes Barre, PA 18773


                    Enhanced Recovery Co L
                    8014 Bayberry Rd
                    Jacksonville, FL 32256


                    Jh Portfolio Debt Equi
                    5757 Phantom Drive
                    Hazelwood, MO 63042


                    Kohls/capone
                    N56 W 17000 Ridgewood Dr
                    Menomonee Falls, WI 53051


                    Midland Funding
                    2365 Northside Dr Ste 30
                    San Diego, CA 92108


                    Mishaela J. Kirkpatrick
                    3131 Camino Del Rio N, Suite 350
                    San Diego, CA 92108


                    Oportun/progreso Finah
                    1600 Seaport Blvd
                    Redwood City, CA 94063


                    Portfolio Recov Assoc
                    120 Corporate Blvd Ste 100
                    Norfolk, VA 23502
Case 6:19-bk-11740-SY   Doc 1 Filed 03/05/19 Entered 03/05/19 12:30:42   Desc
                        Main Document    Page 48 of 48


                    So Calif Edison Compan
                    2131 Walnut Grove Ave
                    Rosemead, CA 91770


                    Td Bank Usa/targetcred
                    Po Box 673
                    Minneapolis, MN 55440


                    Trident Asset Manageme
                    53 Perimeter Center East
                    Atlanta, GA 30346


                    Wells Fargo Dealer Svc
                    Po Box 1697
                    Winterville, NC 28590
